IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                              20ILi NOV 25         I: 2!
                                                DIVISION II
                                                                                              S                  q GTQN
STATE OF WASHINGTON ,                                                       No. 43963 -8 -
                                                                                             IIY
                                       Respondent,


             v.



JACOB J. RIVERA,                                                    UNPUBLISHED OPINION


                                       Appellant.


             MELNICK, J. —        Jacob Rivera appeals the trial court' s order that sanctioned him for


violating his      probation conditions° on    two    misdemeanor crimes.     He argues that his probation


conditions        were   unlawfully imposed    by    the Department of Corrections ( DOC).         Because the


issue is moot, we affirm the trial court.


                                                       FACTS


             In 2007, after being convicted of reckless endangerment and fourth degree assault, the

court suspended Rivera' s sentence provided he complied with a two -year term of probation.


Rivera' s probation conditions ordered him to report to his community custody officer ( CCO) and

not possess or consume any mind or mood -altering substances or controlled substances unless he

had a lawfully issued prescription. His judgment and sentence also stated

             Defendant shall report to DOC SHELTON, WASHINGTON not later than 72
             hours after release from custody; and the defendant shall perform affirmative acts
             necessary to monitor compliance with the orders of the court as required by DOC.
                  Defendant shall comply with the instructions, rules and regulations of DOC
             for the conduct of the defendant during the period of community supervision or
             community custody and any other conditions of community supervision or
             community custody stated in this Judgment and Sentence.

Clerk'   s   Papers ( CP)   at   34.
43963 -841



          The      court    ordered      Rivera to pay $ 2, 969. 88         in legal financial    obligations (   LFOs).


Initially,   the   court    ordered payment          of $ 50    per month, however, the court amended Rivera' s


judgment        and     sentence,    and stated that all LFO payments shall be made on a schedule

 established       by   DOC   or   the   clerk of   the   court."   CP at 30.


          On January 11, 2012, while on probation, Rivera admitted to using controlled substances.

As a result, Rivera entered a stipulated agreement with DOC that required him to report more


frequently to his CCO, submit to urinalysis testing, and prove that he obtained a chemical

dependency ( CD) assessment.

          On February 23, 2012, Rivera entered another stipulated agreement after he admitted to

using a controlled substance, failing to report, failing to provide a urinalysis sample, and failing

to obtain a CD assessment. This agreement required Rivera to report to his CCO every Thursday

beginning March 1, submit to urinalysis testing, and provide verification of a CD assessment.

          Rivera reported to his CCO on March 1 but refused to provide a urinalysis sample.

Rivera failed to        report after     March 1.     He also failed to provide a urinalysis sample or proof of a


CD assessment. Additionally, Rivera did not pay any of his LFOs.

          As    a result,   in   July    2012, DOC filed       a notice of violation with   the   superior court.   DOC


alleged   that Rivera failed to ( 1)           report      to his CCO, ( 2) make himself available for urinalysis



testing, ( 3)    provide a       urinalysis sample, (       4) provide verification of obtaining a CD assessment,

and ( 5) make payments on his LFOs.




                                                                    2
43963 -8 - II



          After a show cause hearing, the court found that Rivera ( 1) failed to provide a urinalysis

sample, (   2) failed to provide verification of a CD assessment, and ( 3) failed to make payments on

             1
his LFOs.        The   court   imposed 150 days            of confinement       for the   violations.    He has served all of


the time imposed. Rivera appeals.

                                                           ANALYSIS


          Rivera, who has served all of the jail time imposed on his probation violation, urges us to


decide this      case on     its   merits   and not    find the     case moot. "        A case is moot if a court can no


longer    provide effective relief."          Orwick v. City of Seattle, 103 Wn.2d 249, 253, 692 P. 2d 793

 1984).     Generally moot issues are dismissed on appeal. City ofSeattle v. Johnson, 58 Wn. App.

64, 66 -67, 791 P. 2d 266 ( 1990).


          We may,       at    our    discretion,   address     a    moot   issue    where "    matters of continuing and


substantial public       interest     are   involved."     Sorenson v. City of Bellingham, 80 Wn.2d 547, 558,

496 P. 2d 512 ( 1972). "           This exception to the general rule obtains only where the real merits of

the controversy are unsettled and a continuing question of great public importance exists."

Sorenson, 80 Wn.2d            at   558. Three factors determine            whether a moot       issue   warrants review: "(   1)


whether     the issue is      of a public or private nature, (          2) whether an authoritative determination is


desirable to      provide     future   guidance       to   public   officers,   and (   3)   whether the issue is likely to

recur."    State v. Veazie, 123 Wn. App. 392, 397, 98 P. 3d 100 ( 2004).




1 The court also found additional violations, none of which Rivera appeals here.



                                                                    3
43963 -8 -II




         In applying the test listed above; we note that all three parts of it must be satisfied.2 In
this case, we find the issues raised are moot and that we can no longer provide effective relief.

We decline to exercise our discretion to address the moot issues and affirm the trial court.


         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




                                                                         Melnick, J.      J

We concur:




2
    In applying the "   mootness"   test,   we   necessarily   review   the   record.   In this case, the trial court
followed the law and, in particular, we do not believe deciding this case on its merits will .
provide any future guidance to public officers from what already exists.

                                                          4